         Case 3:18-cr-00142-PDW Document 47 Filed 08/21/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
                      Plaintiff,             )      ORDER DENYING MOTION TO
                                             )      REDUCE SENTENCE
       vs.                                   )
                                             )      Case No. 3:18-cr-00142
Shane Graham Thede,                          )
                                             )
                      Defendant.             )


       Before the Court is Defendant Shane Graham Thede’s motion to reduce sentence filed on

July 28, 2020. Doc. No. 44. The Government responded in opposition to the motion on August

10, 2020. Doc. No. 45. To date, Thede has not filed a reply. Thede seeks a reduction in his

sentence to time served based on “extraordinary and compelling reasons” under 18 U.S.C. §

3582(c)(1)(A) as amended by the First Step Act of 2018 (“FSA”). For the reasons below, the

motion is denied.

I.     BACKGROUND

       On February 25, 2019, the Court1 sentenced Thede to 80 months’ imprisonment for

conspiracy to possess with intent to distribute and distribute in excess of 500 grams of a mixture

and substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §§

841(a)(1) and 846. Doc. No. 39. The Bureau of Prisons (“BOP”) placed Thede at FCI Milan.

Now 45 years old, Thede has a projected release date in October 2024. Inmate Locator, Fed.

Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Aug. 21, 2020).




1
  The Honorable Karen E. Schreier, United States District Judge for the District of South Dakota,
sitting by designation.
         Case 3:18-cr-00142-PDW Document 47 Filed 08/21/20 Page 2 of 5




       Thede purports to suffer from various health conditions, including asthma, hypertension,

and eosinophilic esophagitis (a chronic immune system disease that can result in inflammation or

injury to esophageal tissue). The presentence investigation report mentions the esophageal

condition, but Thede has not otherwise submitted supporting medical records with his motion.

Doc. No. 32, ¶ 68. On June 11, 2020, Thede submitted a request for compassionate release under

18 U.S.C. § 3582(c)(1)(A) to the warden at FCI Milan. Doc. No. 45-1, p. 4. The warden denied

the request on July 24, 2020. Id. at 5.

II.    DISCUSSION

       Because sentences are final judgments, a court ordinarily “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). As one narrow exception to that

rule, a court “may reduce the term of imprisonment” when “extraordinary and compelling reasons”

exist and the “reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”2 18 U.S.C. § 3582(c)(1)(A)(i). The 18 U.S.C. § 3553(a) factors also must support

the reduction. Id. The burden to establish that a sentence reduction is warranted under 18 U.S.C.

§ 3582(c) rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

       A.      Administrative Exhaustion

       Previously, only the BOP Director possessed the authority to bring a compassionate release

motion on a defendant’s behalf. With the enactment of the FSA, however, Congress has now

permitted courts to grant compassionate release “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a



2
  In lieu of extraordinary and compelling reasons, the statute also permits a sentence reduction
where a defendant is at least 70 years old and certain additional conditions are met. See 18 U.S.C.
§ 3582(c)(1)(A)(ii). Thede is 45 years old, so this avenue for relief is foreclosed.
                                                  2
         Case 3:18-cr-00142-PDW Document 47 Filed 08/21/20 Page 3 of 5




motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Because 30

days have lapsed since Thede submitted his request for compassionate release, the Court will

proceed to the merits.

       B.      Extraordinary and Compelling Reasons

       The compassionate release statute does not define what constitutes “extraordinary and

compelling reasons.” Instead, Congress has dictated that the Sentencing Commission, through a

policy statement, “shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including . . . a list of specific examples.” 28 U.S.C. § 994(t). To meet its

statutory obligation, the Commission has promulgated USSG § 1B1.13. The policy statement

itself largely mirrors the compassionate release statute’s language. See USSG § 1B1.13(1)-(3).

       More pertinent here is Application Note 1 to the policy statement. So long as a defendant

does not pose “a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g),” the Application Note delineates four instances that demonstrate extraordinary

and compelling reasons for compassionate release. USSG § 1B1.13(2); id. app. n.1. The first

three circumstances set out in subdivisions (A) through (C) pertain to a defendant’s medical

condition, age, or family circumstances, respectively. See id. app. n.1(A)-(C). Subdivision (D)—

the catch-all provision—authorizes a sentence reduction when: “As determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

other than . . . the reasons described in subdivisions (A) through (C).” Id. app. n.1(D).

       The Sentencing Commission, currently lacking a quorum, has yet to update § 1B1.13 since

Congress amended § 3582(c)(1)(A).         The policy statement still contemplates a motion for

compassionate release originating solely from the BOP Director—clearly no longer the case. See
                                                3
         Case 3:18-cr-00142-PDW Document 47 Filed 08/21/20 Page 4 of 5




USSG § 1B1.13. Seizing on this vacuum, several district courts have concluded that the discretion

vested in the BOP Director under the catch-all provision now belongs coextensively to federal

judges. See, e.g., United States v. Fox, Criminal No. 2:14-cr-03-DBH, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 1:13-CR-186-6, 2019 WL 2716505, at *5-6

(M.D.N.C. June 28, 2019); United States v. Cantu, Criminal Action No. 1:05-CR-458-1, 2019 WL

2498923, at *5 (S.D. Tex. June 17, 2019). Other district courts disagree. See, e.g., United States

v. Lynn, CRIMINAL NO. 89-0072-WS, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019);

United States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 2422601, at *2-3 (D.N.M. June 10,

2019); United States v. Shields, Case No. 12-cr-00410-BLF-1, 2019 WL 2359231, at *4 (N.D.

Cal. June 4, 2019). Indeed, this Court recently determined that § 3582(c)(1)(A)’s plain language

mandates adherence to the policy statement as written. United States v. Rivera, Case No. 1:16-cr-

00239 (D.N.D. Nov. 25, 2019).

       Assuming arguendo that the Court possesses the authority to find other extraordinary and

compelling reasons, Thede’s circumstances fail to clear the high bar necessary to warrant a

sentence reduction.   First, the Centers for Disease Control has not identified eosinophilic

esophagitis as a condition that independently increases the risk of serious illness from COVID-19.

See People Who Are at Increased Risk for Severe Illness, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited Aug. 21, 2020). Although Thede highlights the potential adverse consequences that

may result from his esophageal condition if he is placed on a ventilator, that possibility is both

remote and speculative. Second, Thede has not provided any supporting medical records to verify

his asthma or hypertension diagnoses, leaving the Court without a basis to determine whether these

conditions render him particularly susceptible to COVID-19. See United States v. Warren, Case
                                                 4
         Case 3:18-cr-00142-PDW Document 47 Filed 08/21/20 Page 5 of 5




No. 16-cr-0190 (WMW/HB), 2020 WL 4382758, at *3 (D. Minn. July 31, 2020) (collecting cases

denying compassionate release for failure to substantiate health conditions with medical records).

Accordingly, Thede’s assertions regarding the risk of contracting COVID-19 while incarcerated

do not present an extraordinary and compelling reason for a sentence reduction.

       C.      Additional Requirements

       Even if extraordinary and compelling reasons were present, the Court is not satisfied that

that Thede’s release is consistent with the 18 U.S.C. § 3553(a) sentencing factors. He received an

80-month sentence just a year and a half ago. Accounting for earned and potential Good Conduct

Time, Thede still has over four years to serve—meaning he has completed well under half his

sentence. The Court also notes that Thede has previously violated court-ordered conditions of

supervision, including the pretrial release conditions imposed in this case. Ultimately, the need to

protect the public, ensure just and adequate punishment, promote deterrence, and avoid

unwarranted sentencing disparities outweighs any factor Thede may rely on to justify

compassionate release. The applicable § 3553(a) factors, taken as a whole, therefore favor

continued incarceration.

III.   CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority.

For the reasons above, Thede’s motion to reduce sentence (Doc. No. 44) is DENIED.

       IT IS SO ORDERED.

       Dated this 21st day of August, 2020.

                                              /s/ Peter D. Welte
                                              Peter D. Welte, Chief Judge
                                              United States District Court


                                                 5
